Title: To George Washington from John Jacob Ulrich Rivardi, 12 March 1795
From: Rivardi, John Jacob Ulrich
To: Washington, George


        
          Sir.
          Norfolk. March the 12th 1795
        
        Permit me to express to your Excellency my warmest thanks for the appointment which you have honored me with; Such a distinguished token of confidence from you flatters me more than if it had been conferred by the greatest Potentate of Europe. I shall always be proud of Serving under your Excellency’s auspices & hope on your indulgence respecting Some circumstances, which in my present Situation I was forced to mention in a letter to the Secretary of War before I fix on So important a Step as that of closing with his proposals.
        I shall intirely abide by your Excellency’s decision to which I took the liberty of referring. With Sentiments of the most respectfull consideration & of heartfelt gratitude—I have the honor to be Your Excellency’s Most Humble & Most Obedient Servant
        
          J. J. Ulrich Rivardi
        
      